116 Nev. 307, 309-311, 998 P.2d 163, 164-65 (2000) (concluding that
                defendant's statements on the record constituted a waiver and obviated
                the need for the State to offer proof of his prior convictions); see also

                Hodges v. State, 119 Nev. 479, 484, 78 P.3d 67, 70 (2003) (to satisfy due

                process concerns prior to habitual criminal adjudication, It] here is less
                chance for mistakes or abuse of the stipulation process as long as a
                defendant must at least admit that he received specific prior convictions").
                            At the preliminary hearing, certified copies of the judgments
                of conviction and additional documents related to Adakai's two prior
                misdemeanor domestic battery convictions were admitted as exhibits; the
                additional documents establish the constitutional validity of the prior
                convictions. The criminal information filed in the district court listed the

                two prior domestic battery convictions. At his arraignment, defense
                counsel informed the district court that Adakai was "going to be pleading
                to domestic battery, third offense." Upon questioning by the district court,
                Adakai admitted to receiving two prior domestic battery convictions. A
                review of the arraignment and plea canvass indicates that Adakai fully
                understood that he was pleading to third-offense domestic battery. The
                State did not offer copies of the prior judgments of conviction into evidence

                at the arraignment, however, defense counsel informed the district court
                that she "reviewed them, your Honor, and I believe they're legally
                sufficient." At the sentencing hearing, there is no indication that the
                State offered copies of the prior judgments into evidence. Nevertheless,
                we conclude that Adakai's admission and defense counsel's statements

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                constituted a waiver and stipulation to the proof of the two prior

                convictions used for enhancement purposes. Therefore, we further

                conclude that Adakai is not entitled to relief, and we

                            ORDER the judgment of conviction AFFIRMED. 1



                                                          /                     J.
                                                    Hardesty



                                                    Parraguirre


                                                                                J.



                cc: Hon. James Todd Russell, District Judge
                     State Public Defender/Carson City
                     Attorney General/Carson City
                     Storey County District Attorney
                     Storey County Clerk




                      'The fast track statement and response do not comply with NRAP
                3C(h)(1) and NRAP 32(a)(4) because the text is not double-spaced.
                Counsel for the parties are cautioned that the failure to comply with the
                briefing requirements in the future may result in the imposition of
                sanctions. See NRAP 3C(n).

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A